Exhibit 10.1
 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of January 23, 2015 (the “Effective Date”), among YUMA EXPLORATION
AND PRODUCTION COMPANY, INC., a Delaware corporation (the “Borrower”), the
undersigned lenders party to the Credit Agreement (the “Lenders”) and SOCIÉTÉ
GÉNÉRALE, in its capacity as Administrative Agent and Issuing Bank
(the “Administrative Agent”).
 
RECITALS
 
A.           Borrower, the Lenders and Administrative Agent are parties to a
Credit Agreement dated as of August 10, 2011, as amended by that certain First
Amendment and Limited Waiver to Credit Agreement and Assignment, dated as of
September 30, 2012, as further amended by that certain Second Amendment to
Credit Agreement and Assignment, dated as of February 13, 2013, as further
amended by that certain Third Amendment to Credit Agreement and Assignment,
dated as of May 20, 2013, as further amended by that certain Fourth Amendment to
Credit Agreement, dated as of April 22, 2014, and as further amended by that
certain Fifth Amendment to Credit Agreement, dated as of October 14, 2014 (as
amended, restated, modified or supplemented from time to time until the date
hereof, the “Credit Agreement”).
 
B.           Borrower has requested certain amendments to the Credit Agreement
as set forth herein and, subject to the conditions precedent set forth herein,
the parties hereto have agreed to so amend the Credit Agreement.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms. All terms used herein which are defined in the Credit Agreement
shall have the same meanings when used herein, unless the context hereof
otherwise requires or provides. In addition, (i) all references in the Loan
Documents to the “Agreement” shall mean the Credit Agreement, as amended by this
Amendment, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time.
 
2. Amendments to Credit Agreement. Subject to the conditions precedent set forth
in Section 4 hereof, the Credit Agreement is amended as follows:
 
A. Section 1.02.  Section 1.02 of the Credit Agreement is hereby amended as
follows:
 
(a) The definition of “Additional Series Preferred Stock” is hereby inserted
into Section 1.02 in its alphabetically appropriate place:
 
“Additional Series Preferred Stock” means any preferred stock issued by Yuma
Energy not constituting Disqualified Capital Stock if, and only if, all or a
substantial portion of the proceeds of such Additional Series Preferred Stock
have been contributed to the Borrower or its Subsidiaries (as evidenced by a
certificate of a Responsible Officer of the Borrower confirming receipt of such
proceeds in form and substance reasonably satisfactory to the Administrative
Agent).
 
(b) The definition of “Applicable Margin” is hereby amended by inserting the
following language immediately following the pricing table set forth therein:
 
“Each change in the Applicable Margin shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change, provided, however, that if
at any time the Borrower fails to deliver a Reserve Report pursuant to Section
8.12(a), then the “Applicable Margin” means the rate per annum set forth on the
grid when the Borrowing Base Utilization Percentage is at its highest level
until such time as such Reserve Report has been delivered.”
 
 
 
1
 
 
(c) The definition of “Change of Control” is hereby amended and restated in its
entirety to provide:
 
“Change of Control” means the occurrence of any of the following: (a) the
Borrower ceases to be a wholly-owned direct or indirect Subsidiary of the Parent
Guarantor, (b) the Parent Guarantor ceases to be a wholly-owned direct or
indirect Subsidiary of Yuma Energy, (c) the Yuma Energy Holders cease to
beneficially own and control, directly or indirectly, at least 40% of the issued
and outstanding shares of Yuma Common Stock, or (d) any Person or two or more
Persons acting as a group (as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934) shall have acquired, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 40% or more of the outstanding Yuma Common Stock on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).
 
(d) The definition of “Funded Debt” is hereby amended by inserting the following
language immediately before the period at the end thereof: “all determined on a
consolidated basis with respect to Borrower and its Subsidiaries in accordance
with GAAP”.
 
(e) The definition of Interest Expense is hereby amended and restated in its
entirety to provide:
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the gross interest expense of the Borrower and its Subsidiaries
for such period calculated in accordance with GAAP, and including in any
event:  (a) amortization of debt discount to the extent included in interest
expense under GAAP, (b) capitalized interest, (c) the portion of any payments or
accruals under Capital Leases allocable to interest expense to the extent
included in interest expense under GAAP, and (d) dividends and interest, if any,
paid by the Borrower whether or not in cash in connection with any preferred
stock or other preferred equity interest of the Borrower, the Parent Guarantor
or Yuma Energy (including the Series A Preferred Stock and any Additional Series
Preferred Stock), minus the portion of any payments or accruals under Synthetic
Leases allocable to interest expense.
 
(f) The definition of “Qualified IPO” is hereby deleted from the Credit
Agreement.
 
(g) The definition of “Transaction Costs” is hereby amended and restated in its
entirety to provide:
 
“Transaction Costs” means costs and expenses incurred in connection with the
pursuit of the merger and reorganization of a wholly-owned Subsidiary of Yuma
Energy with and into Yuma Energy.
 
(h) The definition of “Yuma Common Stock” is hereby inserted into the Credit
Agreement in its alphabetically appropriate place:
 
“Yuma Common Stock” means the common stock, no par value per share, of Yuma
Energy.
 
(i) The definition of “Yuma Energy” is hereby inserted into the Credit Agreement
in its alphabetically appropriate place:
 
“Yuma Energy” means Yuma Energy, Inc. (formerly known as Pyramid Oil Company), a
California corporation.
 
(j) The definition of “Yuma Energy Holders” is hereby inserted into the Credit
Agreement in its alphabetically appropriate place:
 
“Yuma Energy Holders” means the officers and members of the board of directors
of Yuma Energy as of January 23, 2015
 
 
 
2

--------------------------------------------------------------------------------

 
 
B. Section 8.01.  Section 8.01 of the Credit Agreement is hereby amended as
follows:
 
(a) Clauses (a) and (b) of Section 8.01 are amended and restated to provide as
follows:
 
(a)           Annual Financial Statements.  As soon as available, but in any
event not later than 120 days after the end of each fiscal year of Yuma Energy,
(i) its audited consolidated balance sheet and the related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, in each case setting forth in comparative form the figures for the
previous fiscal year and all reported on by independent public accountants of
recognized national standing or other independent auditor reasonably acceptable
to the Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Yuma Energy on a consolidated basis in accordance with GAAP consistently
applied, and (ii) an unaudited consolidating balance sheet and related statement
of operations, in each case with the Borrower and its Consolidated Subsidiaries
as a discrete segment, in accordance with GAAP consistently applied.
 
(b)           Quarterly Financial Statements.  As soon as available, but in any
event not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Yuma Energy, its consolidated balance sheets and
the related statements of operations, stockholders’ equity and cash flows,
together with consolidating balance sheets (with the Borrower and its
Consolidated Subsidiaries as a discrete segment) and the related statements of
operations, as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in the case of the consolidated
financial statement only in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Yuma Energy and the Borrower and its Consolidated Subsidiaries
on a consolidated and consolidating basis, as applicable, in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(b) Clause (h) of Section 8.01 of the Credit Agreement is amended by inserting
“Yuma Energy, Parent Guarantor,” immediately before each instance of “the
Borrower” therein.
 
(c) Clause (i) of Section 8.01 of the Credit Agreement is amended and restated
in its entirety to provide as follows:
 
“(i)           SEC and Other Filings; Reports to Shareholders. Promptly upon its
becoming available, each Form 10-K, Form 10-Q, registration statement or
prospectus filed by Yuma Energy or any of its Subsidiaries with any securities
exchange or the SEC and each material report, notice or proxy statement sent by
Yuma Energy or any of its Subsidiaries to its shareholders generally, as the
case may be.”
 
C. Section 8.12.  Clause (c) of Section 8.12 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (iii) and inserting
a comma in place thereof, and (ii) inserting immediately prior to the period at
the end of clause (d) the following:
 
“and (v) the Borrower is in compliance with the requirement of Section 8.14(a)
that the total value of the Mortgaged Properties comprises at least 85% of the
total value of the proved developed Oil and Gas Properties and at least 50% of
the total value of the proved undeveloped Oil and Gas Properties, in each case,
evaluated in the most recently completed Reserve Report (or, if the Borrower is
not in compliance with such requirement, setting forth in reasonable detail
which Oil and Gas Properties the Borrower proposes to mortgage in order to
comply with such requirement)”.
 
D. Section 8.14.  Clause (a) of Section 8.14 of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:
 
“(a)           In connection with each redetermination of the Borrowing Base,
the Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 85% of the total value of the proved
developed Oil and Gas Properties and at least 50% of the total value of the
proved undeveloped Oil and Gas Properties, in each case, evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least 85% or 50%, as
applicable, of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, grant, within thirty (30) days of delivery of the certificate
required under Section 8.12(c), to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (provided that Excepted Liens of the
type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on additional
Oil and Gas Properties not already subject to a Lien of the Security Instruments
such that after giving effect thereto, the Mortgaged Properties will represent
at least 85% of the total value of the proved developed Oil and Gas Properties
and at least 50% of the total value of the proved undeveloped Oil and Gas
Properties, in each case, evaluated in the most recently completed Reserve
Report.  All such Liens will be created and perfected by and in accordance with
the provisions of Mortgages, deeds of trust, Security Agreements and financing
statements or other Security Instruments, all in form and substance satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).”
 
 
 
3

--------------------------------------------------------------------------------

 
 
E. Section 8.17.  Section 8.17 of the Credit Agreement is hereby amended by
deleting the reference to “Parent Guarantor” therein and inserted in place
thereof the word “Borrower”.
 
F. Section 9.01.  Clause (c) of Section 9.01 of the Credit Agreement is hereby
amended by deleting the final sentence thereof and inserting in place thereof:
“This ratio shall be determined on a consolidated basis with respect to Borrower
and its Subsidiaries in accordance with GAAP.”
 
G. Section 9.04.  Section 9.04 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“Section 9.04.                                Dividends, Distributions and
Redemptions.  The Borrower will not, and will not permit any of its Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, return any capital to its stockholders, members or partners
or make any distribution of its Property to its Equity Interest holders,
provided that so long as no Default has occurred and is continuing or will
result therefrom, no Borrowing Base Deficiency then exists or results therefrom
and the Borrowing Base Utilization Percentage is 90% or less after giving effect
thereto, then (i) the Borrower may declare and pay cash distributions to its
direct and indirect Equity Interest holders to permit such holders to pay
federal and state taxes due with respect to the income of the Borrower and
Parent Guarantor, (ii) the Borrower may declare and pay dividends with respect
to its Equity Interests payable solely in additional shares of its Equity
Interests (other than Disqualified Capital Stock), (iii) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests,
(iv) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries, (v) once a month, the Borrower may make
Restricted Payments, directly or indirectly, to Yuma Energy to permit Yuma
Energy to pay dividends in respect of (x) its Series A Preferred Stock pursuant
to and accordance with the Certificate of Determination or other agreement
governing the Series A Preferred Stock that do not exceed amounts required under
such Certificate of Determination and (y) any Additional Series Preferred Stock
pursuant to and accordance with any applicable certificate of determination or
other agreement governing such Additional Series Preferred Stock that do not
exceed amounts required under such certificate of determination, and (vi) the
Borrower may make Restricted Payments to Yuma Energy or Parent Guarantor in an
amount not to exceed (x) $9,000,000 in the fiscal year ending December 31, 2014
or (y) $8,000,000 in any other fiscal year (the “Total Costs Cap”) for the
purposes of (A) paying General and Administrative Costs and (B) Transaction
Costs; provided, however, that in the event the Transaction Costs cause the
Total Costs to exceed the Total Costs Cap, such Total Costs Cap shall be
increased by the lesser of (1) the amount by which the Transaction Costs cause
the Total Costs to exceed $9,000,000 in the fiscal year ending December 31, 2014
or $8,000,000 in any other fiscal year and (2) $1,000,000.”
 
3. Redetermination of the Borrowing Base.  Effective as of the Effective Date,
until the next redetermination of the Borrowing Base in accordance with the
provisions of Section 2.07 of the Credit Agreement (which shall occur on
February 1, 2015, the Borrower having irrevocably notified (and the Borrower
does hereby irrevocably so notify) the Administrative Agent that it has elected
such date to be the date of an Interim Redetermination in accordance with
Section 2.07(b) of the Credit Agreement) or such earlier date in accordance with
the provisions of Section 2.07, the Borrowing Base shall remain at
$40,000,000.  Both the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to this Section 3 shall constitute the October 15, 2014
Scheduled Redetermination of the Borrowing Base and not an Interim
Redetermination of the Borrowing Base pursuant to Section 2.07(b) of the Credit
Agreement.
 
4. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by the Administrative Agent and
Lenders comprising at least the Required Lenders, of each of the following
conditions (and upon such satisfaction, this Amendment shall be deemed to be
effective as of the Effective Date):
 
A. The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Amendment duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantor, the Administrative Agent and Lenders comprising at least the Required
Lenders.
 
B. The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary or other duly authorized officer satisfactory to the
Administrative Agent of Pyramid Oil LLC, a California limited liability company
(“Pyramid”) setting forth (i) resolutions of its board of directors or board of
managers (or equivalent body) or its managing member authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (ii) the officers of Pyramid (y) who are authorized to sign
the Loan Documents to which Pyramid is a party and (z) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws or certificate of
formation and partnership agreement or certificate of formation and limited
liability company agreement (as the case may be) of Pyramid, certified as being
true and complete.
 
C. The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
Pyramid.
 
 
 
4

--------------------------------------------------------------------------------

 
 
D. The Administrative Agent shall have received from Borrower, the Parent
Guarantor and Pyramid, as applicable, duly executed counterparts (in such number
as may be requested by the Administrative Agent) of the Security Instruments,
including the Guaranty Agreement from Pyramid and the other Security Instruments
described on Annex I hereto.  In connection with the execution and delivery of
the Security Instruments, the Administrative Agent shall:
 
(i)           be satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a), (b),
(c) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 85% of the total value of the Borrower’s proved
developed Oil and Gas Properties and at least 50% of the total value of the
Borrower’s proved undeveloped Oil and Gas Properties evaluated in the most
recently delivered Reserve Report; and
 
(ii)           have received certificates (if any), together with undated, blank
stock powers (if applicable) for each such certificate, representing all of the
certificated issued and outstanding Equity Interest of each Person the Equity
Interest of which are required to be pledged pursuant to the Loan Documents.
 
E. The Administrative Agent shall have received an opinion of (A) Jones and
Keller, special counsel to Borrower, Pyramid and Parent Guarantor, in form and
substance satisfactory to the Administrative Agent and (B) local counsel in
California and North Dakota, in form and substance satisfactory to the
Administrative Agent.
 
F. The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and Pyramid evidencing that the Borrower and Pyramid
are carrying insurance in accordance with Section 7.12.
 
G. The Administrative Agent shall have received title opinions and other title
information and data as the Administrative Agent may reasonably request
satisfactory to the Administrative Agent setting forth the status of title to
that portion of the Oil and Gas Properties to be mortgaged in connection with
this Amendment as the Administrative Agent shall reasonably determine,
including, without limitation, evidence reasonably satisfactory to the
Administrative Agent that Yuma Energy has conveyed, directly or indirectly, its
right, title and interest in and to its Oil and Gas Properties located in
California to Pyramid.
 
H. The Administrative Agent shall be satisfied with the environmental condition
of the Oil and Gas Properties of the Borrower and its Subsidiaries to be
mortgaged in connection with this Amendment.
 
I. The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03 of the Credit Agreement with respect to
the transactions and Loan Documents contemplated by this Amendment.
 
J. The Administrative Agent shall have received (a) payment of all out-of-pocket
fees and expenses (including reasonable attorneys’ fees and expenses) incurred
by the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other documents in connection herewith, and
(b) all fees due and payable under the Credit Agreement and under any separate
fee agreement entered into by the parties pursuant to the Credit Agreement.
 
K. The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) all representations and warranties contained herein or in the
other Loan Documents or otherwise made in writing in connection herewith or
therewith shall be true and correct with the same force and effect as though
such representations and warranties have been made on and as of the Effective
Date and (ii) no Default or Event of Default exists under the Credit Agreement
or any of the other Loan Documents.
 
5. Certain Representations.  Borrower represents and warrants that, as of the
Effective Date:  (a) Borrower has full power and authority to execute this
Amendment and the other documents executed in connection herewith and this
Amendment and such other documents constitute the legal, valid and binding
obligation of Borrower enforceable in accordance with their terms, except as
enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof.  In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.
 
 
 
5

--------------------------------------------------------------------------------

 
 
6. No Further Amendments.  Except as amended hereby, the Credit Agreement shall
remain unchanged and all provisions shall remain fully effective between the
parties.
 
7. Acknowledgments and Agreements.  Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms, and
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.  Borrower, Administrative Agent and each Lender do hereby adopt, ratify
and confirm the Credit Agreement, as amended hereby, and acknowledge and agree
that the Credit Agreement, as amended hereby, is and remains in full force and
effect.  Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, and under the Loan Documents, are
not impaired in any respect by this Amendment.  Any breach of any
representations, warranties and covenants under this Amendment shall be an Event
of Default under the Credit Agreement.
 
8. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents (other than the waiver of the Specified Default),
or (b) to prejudice any right or rights which Administrative Agent now has or
may have in the future under or in connection with the Credit Agreement and the
Loan Documents, each as amended hereby, or any of the other documents referred
to herein or therein. This Amendment shall constitute a Loan Document for all
purposes.
 
9. Confirmation of Security.  Borrower hereby confirms and agrees that all of
the Security Instruments, as may be amended in accordance herewith, which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Credit Agreement as modified by this Amendment.
 
10. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
11. Incorporation of Certain Provisions by Reference.  The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process” are incorporated herein by reference for all
purposes.
 
12. Entirety, Etc.  This Amendment, the Expenses and Indemnity Letter and all of
the other Loan Documents embody the entire agreement between the parties.  THIS
AMENDMENT, THE EXPENSES AND INDEMNITY LETTER AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[The rest of this page is intentionally left blank; the signature pages follow.]
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER:
 
 

 
YUMA EXPLORATION AND PRODUCTION
COMPANY, INC.
         
 
By:
/s/ Kirk F. Sprunger       Kirk F. Sprunger       Chief Financial Officer,
Corporate Secretary and Treasurer          

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
ADMINISTRATIVE AGENT, ISSUING BANK
AND LENDER:
 

  SOCIÉTÉ GÉNÉRALE          
 
By:
/s/ Max Sonnonstine       Max Sonnonstine       Director, Portfolio Manager    
     

 
LENDER:
 

 
ONEWEST BANK, FSB
         
 
By:
/s/ Whitney Randolph       Whitney Randolph       Senior Vice President        
 

 
LENDER:
 

 
LEGACYTEXAS BANK (successor to ViewPoint Bank, N.A.)
         
 
By:
/s/ David Carter       David Carter       Vice President          

 
 
 
8

--------------------------------------------------------------------------------

 
 
THE GUARANTOR HEREBY CONSENTS TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TERMS OF THIS AMENDMENT BY THE BORROWER:
 

 
THE YUMA COMPANIES, INC.
         
 
By:
/s/ Kirk Sprunger       Kirk Sprunger       Chief Financial Officer, Corporate
Secretary and  Treasurer          

 

 
PYRAMID OIL LLC
         
 
By:
/s/ Kirk Sprunger       Kirk Sprunger       Chief Financial Officer, Secretary
and  Treasurer          

 
 
 
9

--------------------------------------------------------------------------------

 
Annex I
 
to Sixth Amendment to Credit Agreement
 
Security Instruments
 
Security Agreement from Pyramid
 
California Mortgage from Pyramid
 
Hazardous Materials Indemnity and Environmental Undertaking (California) from
Pyramid
 
North Dakota Mortgage from Borrower
 
Pledge Agreement from Parent Guarantor (pledging Borrower’s Equity Interests)
 
Pledge Agreement from Borrower (pledging Pyramid’s Equity Interests)
 
Louisiana Mortgage from Borrower
 